Citation Nr: 0418915	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  02-05 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


ISSUE

Whether the veteran submitted a timely substantive appeal 
with the November 1998 rating decision denying a rating in 
excess of 10 percent for thoracic strain with spondylosis and 
a rating in excess of 10 percent for gastritis and 
duodenitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2001 determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which found 
that the veteran had not filed a timely appeal with a 
November 1998 rating denying increased ratings for thoracic 
strain with spondylosis and gastritis with duodenitis.  In 
February 2003, the veteran testified at a hearing at the RO.  



FINDINGS OF FACT

1.  In a November 1998 rating decision, the RO, in pertinent 
part, denied ratings in excess of 10 percent for thoracic 
strain with spondylosis and gastritis with duodenitis.

2.  The veteran was duly notified of the RO's decision and of 
his appellate rights in a November 1998 letter.

3.  In May 1999, the veteran's notice of disagreement was 
received at the RO.

4.  On February 21, 2001, the RO issued a statement of the 
case addressing the issues of entitlement to ratings in 
excess of 10 percent for thoracic strain with spondylosis and 
gastritis with duodenitis.

5.  Neither the veteran nor his representative submitted any 
written statement during the remainder of the appellate 
period which could be interpreted as a substantive appeal, 
nor do they so contend.

6.  On May 2, 2001, the veteran's substantive appeal, VA Form 
9, was received at the RO.  



CONCLUSION OF LAW

The veteran did not submit a timely substantive appeal with 
the November 1998 rating decision denying a rating in excess 
of 10 percent for thoracic strain with spondylosis and a 
rating in excess of 10 percent for gastritis and duodenitis; 
thus, the Board has no jurisdiction to consider an appeal 
stemming from that rating decision.  38 U.S.C.A. §§ 5107, 
7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 
20.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As 
set forth in more detail below, the facts in this case are 
not in dispute; rather, the veteran's appeal must be denied 
as a matter of law.  Thus, the Board finds that any 
deficiency in VA's VCAA notice or development action is 
harmless error.  Id.  


I.  Factual Background

A review of the record indicates that in December 1997, the 
veteran submitted a claim of entitlement to increased ratings 
for several service-connected disabilities, including 
thoracic strain with spondylosis and gastritis with 
duodenitis.  In connection with his claim, the veteran 
underwent VA medical examination in February 1998.

In a November 1998 rating decision, the RO, in pertinent 
part, denied a rating in excess of 10 percent for thoracic 
strain with spondylosis and a rating in excess of 10 percent 
for gastritis with duodenitis.  In a November 1998 letter, 
the veteran and his representative were duly notified of the 
RO's decision.  They were also provided with an explanation 
of the veteran's appellate rights.  

In May 1999, the veteran submitted a notice of disagreement 
with the RO's decision denying ratings in excess of 10 
percent for thoracic strain with spondylosis and gastritis 
with duodenitis.  On February 21, 2001, the RO issued a 
statement of the case addressing these issues.  The RO also 
attached a VA Form 9, which included instructions for 
perfecting an appeal.  

On May 2, 2001, the veteran's completed substantive appeal, 
VA Form 9, was received at the RO.  He indicated that he 
wished to appeal all the issues listed in the February 2001 
statement of the case.  

In a June 2001 letter, the RO advised the veteran that his 
appeal was untimely, as it was received more than one year 
after the November 1998 rating decision and more than 60 days 
after the issuance of the statement of the case in February 
2001.  Thus, the RO indicated that the appeal could not be 
accepted.  

The veteran appealed the RO's decision.  In written 
statements and in February 2003 hearing testimony, the 
veteran acknowledged that his appeal had been received beyond 
the applicable time limits, but argued that a special 
exception should be granted in his case.  He explained that 
he had received the statement of the case two weeks late due 
to a mix-up by postal authorities.  In addition, he indicated 
that his representative had been out of the office for three 
weeks from April 5 to April 23, due to an illness and then a 
training conference.  The veteran indicated that he sought 
advice from his representative's secretary and was advised to 
contact another service organization, by which time it was 
too late.  The veteran indicated that he was aware of the 
applicable time limits and knew that he should have completed 
the paperwork on his own, but felt inadequate to do so 
without his representative's assistance.  


II.  Law and Regulations

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the appellant.  In essence, the 
following sequence is required:  there must be a decision by 
the RO, the appellant must express timely disagreement with 
the decision, VA must respond by explaining the basis of the 
decision to the appellant, and finally the appellant, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2003).

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the RO mails the Statement 
of the Case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or, where applicable, 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time.  38 C.F.R. 
§§ 20.302(b), 20.303 (2003).  The date of the Statement of 
the Case itself will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 C.F.R. § 20.302(b) (2003).

When VA rules require that any document be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt by the VA.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays will 
be excluded.  38 C.F.R. § 20.305 (2003).  Also, in computing 
the time limit for filing a document, the first day of the 
specified period will be excluded and the last day included 
and where the time limit would expire on a Saturday, Sunday, 
or legal holiday, the next succeeding workday will be 
included.  Id.



III.  Analysis

As set forth above, the undisputed evidence of record shows 
that the veteran was notified of the RO's decision in 
November 1998.  He submitted a notice of disagreement with 
that decision in May 1999, and on February 21, 2001, the RO 
issued an appropriate statement of the case.  

The veteran's substantive appeal was received at the RO on 
May 2, 2001.  Neither the envelope bearing the postmark or a 
copy of that envelope in which the substantive appeal was 
received are available for the Board's review.  Thus, VA 
regulations require that the postmark date will be presumed 
to be five business days before May 2, 2001, that is, April 
25, 2001.  Even with application of 38 C.F.R. § 20.305, 
however, the veteran's substantive appeal was not timely 
filed (i.e. within one year of notification of the November 
1998 rating decision or within 60 days of the February 21, 
2001 statement of the case).  See 38 C.F.R. §§ 3.1(r), 
20.300, 20.302, 20.305 (2003).

In addition, a review of the record does not reflect the 
submission of a timely request from the veteran or his 
representative for an extension of time, in accordance with 
38 C.F.R. § 20.303, within which to submit a substantive 
appeal.  Indeed, the veteran acknowledges that he did not 
request an extension.  Likewise, neither the veteran nor his 
representative submitted any written statement prior to the 
expiration of the appeal period which could be interpreted as 
a substantive appeal, nor does the veteran so contend.  

Finally, the Board notes that the Court has held that failure 
to file a timely substantive appeal "does not automatically 
foreclose an appeal, render a claim final, or deprive the 
[Board] of jurisdiction" noting that "the statute and 
regulations do not require an RO to close a claim [for 
failure to respond to an SOC]; nor do they provide that the 
claim will become final."  Rowell v. Principi, 4 Vet. App. 
9, 17 (1993).  The Court has also held that if the Board 
completes review of a claim placed in appellate status by the 
filing of an NOD, it will constitute a waiver of the filing 
of a substantive appeal as to the issues considered.  See 
Beyrle v. Brown, 9 Vet. App. 24, 27-28 (1996).  In this case, 
however, the record clearly shows that the neither the Board 
nor the RO took any action which would constitute a waiver of 
the filing of a substantive appeal.  

Thus, the Board finds that in a case such as the present one, 
where a timely appeal was not been timely filed, no request 
for extension was been submitted, and no other act by VA 
constitutes a waiver of the filing requirement, dismissal of 
the veteran's appeal is proper.  See Roy v. Brown, 5 Vet. 
App. 554, 556-7 (1993) (distinguishing Rowell and upholding 
dismissal of appeal for failure to file a timely substantive 
appeal).  

In reaching this decision, the Board has carefully considered 
the veteran's arguments to the effect that a special 
exception should be granted in his case in light of his late 
receipt of the statement of the case and in light of his 
representative's absence for three weeks.  The dispositive 
legal authority, however, provides no exception to the limits 
established by the United States Congress for perfecting an 
appeal in a claim for VA compensation benefits under these 
circumstances.  As the United States Supreme Court has noted, 
the lack of jurisdiction means "an inability to act, not 
merely in unappealing cases, but in compelling cases as 
well."  National Black Media Coalition v. Federal 
Communications Comm'n, 760 F.2d 1297, 1300 (D.C. Cir. 1985).

Again, the Board is bound by the laws enacted by Congress, 
the regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c) (West 
2002).  In this case, the law is clear.  In the absence of 
receipt of a timely substantive appeal pertaining to the RO's 
November 1998 rating decision, the Board is without 
jurisdiction to entertain an appeal of that decision.  Id.; 
see also 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.



ORDER

The appeal is dismissed.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



